359 U.S. 28 (1959)
E T & W N C TRANSPORTATION CO.
v.
CURRIE, COMMISSIONER OF REVENUE OF NORTH CAROLINA.
No. 524.
Supreme Court of United States.
Decided March 2, 1959.
APPEAL FROM THE SUPREME COURT OF NORTH CAROLINA.
Kester Walton and James H. Epps, Jr. for appellant.
PER CURIAM.
The judgment is affirmed. Northwestern States Portland Cement Co. v. Minnesota, and Williams v. Stockham Valves & Fittings, Inc., 358 U.S. 450.
MR. JUSTICE FRANKFURTER, MR. JUSTICE WHITTAKER and MR. JUSTICE STEWART dissent for the reasons stated in the dissenting opinions in these cases.